EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bird on 6/30/22.
The application has been amended as follows: 
Claim 1: On the second to last line, “wherein, in an expanded state,” has been replaced with –wherein, in the expanded state—
Claim 2: On line 2, “touches a wall of the blood vessel” has been replaced with -- touches the wall of the blood vessel—
On the last line, “unit is expanded” has been replaced with –unit is in the expanded state—
Claim 4: On the last line, “unit is expanded” has been replaced with –unit is in the expanded state—
Claim 8: The claim has been replaced with -- The catheter according to claim 1, wherein the guide unit comprises a balloon.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record when considered alone or in combination neither renders obvious nor anticipates a tube, a guide unit with wire members, an expandable capturing unit having a plurality of frame portion and a plurality of sheet portions, where each frame portion has protrusions only on the inner side of the capturing unit and the sheet portion are folded on only an outer side of the capturing unit in the contracted state and wherein, in an expanded state, each of the plurality of sheet portions cover between adjacent frame portions of the plurality of frame portions in a membrane shape; in conjunction with the rest of the claimed limitations. 
The prior art of record fail to teach either alone or in combination the capturing member having each frame with protrusions only on the inner side of the capturing unit and sheet portion are folded on only an outer side of the capturing unit in the contracted state in conjunction with the rest of the claimed limitations; therefore the claim appears to overcome the art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771